DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are entitled to a priority date of June 13, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggest amending the title to incorporate internal sliding surfaces with regions composed of nitride or nitrocarburized steel intercalated with a solid lubricant. 


Specification

The disclosure is objected to because of the following informalities: 

Page 15, Line 10: “nitridedg” should be corrected to “nitrided”. 

Appropriate correction is required.


Claim Objections

Claim 10 is objected to because of the following informalities:    

Claim 10 recites wherein said parts having said internal sliding surfaces are arranged to during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces of said rotary positive displacement pump, which is not grammatically correct. One possible fix is …wherein said parts having said internal sliding surfaces are arranged to, during operation, be

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 10 recite an internal sliding surface having a surface region composed by a nitride or nitrocarburized steel intercalated with a solid lubricant. Applicant admits in Pages 14, 15 that the process to yield such a sliding surface is essentially the same as that in the Berg et al. reference (hereafter “Berg” – WO 2017/078592). However, Berg makes no mention of intercalation of the solid lubricant with the nitride or nitrocarburized steel. Berg seems to only indicate that quenching in an oil comprising a solid lubricant yields a coating of the nitrided steel by the solid lubricant, i.e. another layer on top of and bonded with the nitride layer. Applicant has presented no evidence that they have possession of any technique which would actually intercalate the solid lubricant with the nitride or nitrocarburized steel. As such, and in light of the specification, art will be applied under the interpretation that surface region recited is composed in the same way as that of Berg, i.e. a nitride or nitrocarburized steel layer covered with a solid lubricant layer. 

All other claims are rejected by virtue of their dependence on Claims 1 or 10. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, Line 3 recites at least on rotating member. Line 4 then recites said rotating member. It is unclear which from the at least one said rotating member refers to. Examiner suggests amending Line 4 to read said at least one rotating member. 

Claim 10, Line 4 recites at least on rotating member. Line 5 then recites said rotating member. It is unclear which from the at least one said rotating member refers to. Examiner suggests amending Line 5 to read said at least one rotating member. 

Claims 2, 4, 6, 13, 15, and 17 also recite said rotating member and should be corrected in the manner as suggested above.

Claims 5, 9, 14, 16, and 20 recite a surface region with a nitrided or nitrocarburized steel intercalated with a solid lubricant. Since this surface has already been established in Claims 1 and 10, it is unclear whether the recitation in Claim 9 requires another surface. Examiner suggests amending to the surface region with the nitrided or nitrocarburized steel intercalated with a solid lubricant. 

said part. However, Claim 10 introduced parts (plural). It is unclear which of the parts from Claim 10 “said part” in Claims 11 and 12 refers to. 

All other claims are rejected by virtue of their dependence on Claims 1 or 10. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 6, 8 – 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono (JP H08-159044) in view of Berg (WO 2017/078592).

With regards to Claim 1:

Hosono discloses a rotary positive displacement pump (Figure 1), comprising: a pump enclosure (H), having an inlet (suction port A) and an outlet (discharge port B); and at least one rotating member (inner rotor 10, outer rotor 20); said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet; whereby said rotary positive displacement pump has internal sliding surfaces (nitrided layers 13, 23) that during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces (nitrided layers 13, 23) wherein at least a part of said internal sliding surfaces has a surface region composed by a nitrided or nitrocarburized steel (Paragraph 8: “iron-based sintered alloy … nitriding layer is formed on the surface”, see also Paragraphs 10, 18, 19).

Hosono does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102, Figure 6) with a nitrided layer (110, Figure 6). Berg goes on to teach the nitrided steel covered with a surface layer of solid lubricant (120, Figure 6), which is bonded directly to the nitrided layer and acts to lower the coefficient of friction, especially at higher speeds, compared to conventional nitrided layers (see Figure  nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 6:

The Hosono modification of Claim 1 teaches said rotary positive displacement pump is a gear pump (see Figure 1 and abstract of Hosono), wherein said rotating member is a gear (inner rotor 10 and outer rotor 20 are gears with teeth 11, 21, respectively, see Figure 1 of Hosono).

With regards to Claim 8:

The Hosono modification of Claim 1 teaches said rotary positive displacement pump is an internal gear pump (see Figure 1 and abstract of Hosono) comprising one external gear (inner rotor 10 is a gear with external teeth 11, see Figure 1of Hosono) and one internal gear (outer rotor 20 is a gear with internal teeth 21, see Figure 1 of Hosono), being in sliding contact with each other, and wherein said internal gear is in sliding contact with an internal surface of said pump enclosure (as shown in Figure 1 and Paragraph 15 of Hosono).

With regards to Claim 9:

The Hosono modification of Claim 1 teaches a part of said gear presents said internal sliding surfaces having a surface region with a nitrided or nitrocarburized steel intercalated with a solid lubricant (see Figure 2 of Hosono, in which the entire outer surface of outer rotor 20 is nitrided via layer 23 – as such, upon modification with Berg, the entire nitrided surface is coated with the solid lubricant as described in the rejection of Claim 1).

With regards to Claim 10:

Hosono discloses a method for manufacturing a rotary positive displacement pump (Figure 1), comprising the steps of: providing parts (inner rotor 10, outer rotor 20) having internal sliding surfaces (nitrided layers 13, 23); mounting at least one rotating member (inner rotor 10, outer rotor 20) in a pump enclosure (H), said pump enclosure having an inlet (suction port A) and an outlet (discharge port B), wherein said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet (Paragraph 15); and wherein said parts having said internal sliding surfaces (nitrided layers 13, 23) are arranged to during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces of said rotary positive displacement pump (Paragraph 6); and treating at least a part of said internal sliding surfaces to achieve a surface region composed by a nitrided or nitrocarburized steel (Paragraph 8: “iron-based sintered alloy … nitriding layer is formed on the surface”, see also Paragraphs 10, 18, 19).

Hosono does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102, Figure 6) with a nitrided layer (110, Figure 6). Berg goes on to teach the nitrided steel covered with a surface layer of solid lubricant (120, Figure 6), which is bonded directly to the nitrided layer and acts to lower the coefficient of friction, especially at higher speeds, compared to conventional nitrided layers (see Figure 5 and Page 9, Lines 2 – 10), thereby improving tribological properties (i.e. wear, see Page 4, Lines 1 – 2). Berg goes on to state that possible application of such a nitrided steel with solid lubricant layer includes “gears, crankshafts, camshafts, racks, pinions, axles, races, drive shafts, center pins and cylinder blocks for hydraulic motors, vanes for pumps, piston skirts, chain components, slideways, cam followers, valve parts, extruder screws…” (Page 21, Lines 13 – 17). Given the teachings of Berg, and that the pump of Hosono falls into the known applications as described by Berg, it would have been obvious to one of ordinary  nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 11:

The Hosono modification of Claim 10 teaches said step of treating comprises the steps of: nitriding or nitrocarburizing said part of said internal sliding surfaces at an elevated temperature (Hosono’s surfaces are already nitrided, nevertheless Berg also teaches Nitriding as the first step 210 in Figure 2, see Page 12, Lines 6 – 7: “a steel article is nitrided at a nitrification temperature in the interval 350-650°C”), giving a nitrided or nitrocarburized surface region; and quenching said nitrided or nitrocarburized surface region in a reactive quenching oil, comprising solid lubricants or its chemical precursors, from said elevated temperature (steps 220, 222, Figure 2 of Berg, see Page 12, Lines 8 – 13: “In step 220, the nitrided steel article is quenched in a reactive quenching oil from the nitrification temperature. The reactive quenching oil comprises at least one of S, P, B, Mo and W. Thereby, the step of quenching 220 additionally comprises the step 222 of coating of the nitrided steel article by a solid lubricant comprising at least one of S, P, B, Mo and W”).

With regards to Claim 12:

said step of treating comprises the steps of: nitriding or nitrocarburizing said part of said internal sliding surfaces (Hosono’s surfaces are already nitrided, nevertheless Berg also teaches Nitriding as the first step 210 in Figure 2, see Page 12, Lines 6 – 7: “a steel article is nitrided at a nitrification temperature in the interval 350-650°C”), giving a nitrided or nitrocarburized surface region; and post-processing said nitrided or nitrocarburized surface region in a reactive bath, comprising solid lubricants or its chemical precursors (steps 220, 222, Figure 2 of Berg, see Page 12, Lines 8 – 13: “In step 220, the nitrided steel article is quenched in a reactive quenching oil from the nitrification temperature. The reactive quenching oil comprises at least one of S, P, B, Mo and W. Thereby, the step of quenching 220 additionally comprises the step 222 of coating of the nitrided steel article by a solid lubricant comprising at least one of S, P, B, Mo and W”).

With regards to Claim 17:

The Hosono modification of Claim 10 teaches said rotary positive displacement pump is a gear pump (see Figure 1 and abstract of Hosono), wherein said rotating member is a gear (inner rotor 10 and outer rotor 20 are gears with teeth 11, 21, respectively, see Figure 1 of Hosono).

With regards to Claim 19:

said rotary positive displacement pump is an internal gear pump (see Figure 1 and abstract of Hosono) comprising one external gear (inner rotor 10 is a gear with external teeth 11, see Figure 1of Hosono) and one internal gear (outer rotor 20 is a gear with internal teeth 21, see Figure 1 of Hosono), being in sliding contact with each other, and wherein said internal gear is in sliding contact with an internal surface of said pump enclosure (as shown in Figure 1 and Paragraph 15 of Hosono).

With regards to Claim 20:

The Hosono modification of Claim 10 teaches treating comprises a least a part of said gear to achieve a surface region composed with a nitrided or nitrocarburized steel intercalated with a solid lubricant (see Figure 2 of Hosono, in which the entire outer surface of outer rotor 20 is nitrided via layer 23 – as such, upon modification with Berg, the entire nitrided surface is coated with the solid lubricant as described in the rejection of Claim 1).


Claims 1, 6, 7, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stich et al. (hereafter “Stich” – FR 2544024) in view of Berg (WO 2017/078592).

With regards to Claim 1:

a rotary positive displacement pump (Figure 1), comprising: a pump enclosure (body 1), having an inlet (suction port 15 on right hand side) and an outlet (discharge port 15 on left hand side); and at least one rotating member (drive gear 5, driven gear 6); said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet; whereby said rotary positive displacement pump has internal sliding surfaces (surfaces of gears 5, 6) that during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces (see English translation), wherein at least a part of said internal sliding surfaces has a surface region composed by a nitrided or nitrocarburized steel (see English translation: “The surfaces of the rotating parts of the pump are plasma nitride”, see also English translation for steel base material).

Stich does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102, Figure 6) with a nitrided layer (110, Figure 6). Berg goes on to teach the nitrided steel covered with a surface layer of solid lubricant (120, Figure 6), which is bonded directly to the nitrided layer and acts to lower the coefficient of friction, especially at higher speeds, compared to conventional nitrided layers (see Figure 5 and Page 9, Lines 2 – 10), thereby improving tribological properties (i.e. wear, see Page 4, Lines 1 – 2). Berg goes on to state that possible application of such a nitrided steel with solid lubricant layer includes “gears, crankshafts, camshafts, racks, pinions, axles, races, drive shafts, center pins and cylinder blocks for  nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 6:

The Stich modification of Claim 1 teaches said rotary positive displacement pump is a gear pump (see Figure 1 and abstract of Stich), wherein said rotating member is a gear (drive gear 5, driven gear 6, see Figure 1 of Stich).

With regards to Claim 7:

The Stich modification of Claim 1 teaches said rotary positive displacement pump is an external gear pump comprising two external gears (drive gear 5, driven gear 6, Figure 1 of Stich) being in sliding contact with each other and an internal surface of said pump enclosure (as seen in Figure 1 of Stich). 

With regards to Claim 10:

a method for manufacturing a rotary positive displacement pump (Figure 1), comprising the steps of: providing parts (drive gear 5, driven gear 6) having internal sliding surfaces (outer surfaces of gears 5, 6); mounting at least one rotating member (drive gears 5, 6) in a pump enclosure (body 1), said pump enclosure having an inlet (suction port 15 on right hand side) and an outlet (discharge port 15 on left hand side), wherein said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet (see English translation); and wherein said parts having said internal sliding surfaces are arranged to during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces of said rotary positive displacement pump (see English translation); and treating at least a part of said internal sliding surfaces to achieve a surface region composed by a nitrided or nitrocarburized steel (see English translation: “The surfaces of the rotating parts of the pump are plasma nitride”, see also English translation for steel base material). 

Stich does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102, Figure 6) with a nitrided layer (110, Figure 6). Berg goes on to teach the nitrided steel covered with a surface layer of solid lubricant (120, Figure 6), which is bonded directly to the nitrided layer and acts to lower the coefficient of friction, especially at higher speeds, compared to conventional nitrided layers (see Figure 5 and Page 9, Lines 2 – 10), thereby improving tribological properties (i.e. wear,  nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 17:

The Stich modification of Claim 10 teaches said rotary positive displacement pump is a gear pump (see Figure 1 and abstract of Stich), wherein said rotating member is a gear (drive gear 5, driven gear 6, see Figure 1 of Stich).

With regards to Claim 18:

The Stich modification of Claim 10 teaches said rotary positive displacement pump is an external gear pump comprising two external gears (drive gear 5, driven gear 6, Figure 1 of Stich) being in sliding contact with each other and an internal surface of said pump enclosure (as seen in Figure 1 of Stich). 


Claims 1, 4, 5, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Berg (WO 2017/078592).

With regards to Claim 1:

Nagano discloses a rotary positive displacement pump (Figure 1), comprising: a pump enclosure (housing 11), having an inlet (suction port 11a) and an outlet (discharge port 11b); and at least one rotating member (power rotor 12, idler rotors 13a, 13b); said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet (see abstract: water pump); whereby said rotary positive displacement pump has internal sliding surfaces (surfaces of rotors 12, 13a, 13b) that during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces (see English translation), wherein at least a part of said internal sliding surfaces has a surface region composed by a nitrided or nitrocarburized steel (see English translation: “The tooth surfaces of the power rotor 12 and the idler rotors 13a and 13b of the screw pump 1 that are meshed with each other are subjected to a surface treatment for wear resistance such as nitriding”).

Nagano does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102,  nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 4:

The Nagano modification of Claim 1 teaches said rotary displacement pump is a screw pump (see Figure 1 and abstract of Nagano), wherein said rotating member is a screw (screw rotors 12, 13a, 13b of Nagano), a circumferential surface of which being in sliding contact with an internal surface of said pump enclosure (as seen in Figure 1 of Nagano). 

With regards to Claim 5:

The Nagano modification of Claim 1 teaches a part of said circumferential surface presents said internal sliding surfaces having a surface region with a nitrided or nitrocarburized steel intercalated with a solid lubricant (see Figure 1 and English translation of Nagano, in which the entire outer surface of the screw rotors is nitrided – as such, upon modification with Berg, the entire nitrided surface is coated with the solid lubricant as described in the rejection of Claim 1).

With regards to Claim 10:

Nagano discloses a method for manufacturing a rotary positive displacement pump (Figure 1), comprising the steps of: providing parts (power rotor 12, idler rotors 13a, 13b) having internal sliding surfaces; mounting at least one rotating member (power rotor 12, idler rotors 13a, 13b) in a pump enclosure (housing 11), said pump enclosure having an inlet (suction port 11a) and an outlet (discharge port 11b), wherein said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet (see abstract: water pump); and wherein said parts having said internal sliding surfaces are arranged to during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces of said rotary positive displacement pump (see English translation); and treating at least a part of said internal sliding surfaces to achieve a surface region composed by a nitrided or nitrocarburized steel (see English translation: “The tooth surfaces of the power rotor 12 and the idler rotors 13a and 13b of the screw pump 1 that are meshed with each other are subjected to a surface treatment for wear resistance such as nitriding”). 

Nagano does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102, Figure 6) with a nitrided layer (110, Figure 6). Berg goes on to teach the nitrided steel covered with a surface layer of solid lubricant (120, Figure 6), which is bonded directly to the nitrided layer and acts to lower the coefficient of friction, especially at higher speeds, compared to conventional nitrided layers (see Figure 5 and Page 9, Lines 2 – 10), thereby improving tribological properties (i.e. wear, see Page 4, Lines 1 – 2). Berg goes on to state that possible application of such a nitrided steel with solid lubricant layer includes “gears, crankshafts, camshafts, racks, pinions, axles, races, drive shafts, center pins and cylinder blocks for hydraulic motors, vanes for pumps, piston skirts, chain components, slideways, cam followers, valve parts, extruder screws…” (Page 21, Lines 13 – 17). Given the teachings of Berg, and that the pump of Nagano falls into the known applications as described by Berg, it would have been obvious to one of ordinary skill in the art to modify the sliding surfaces of Nagano by making them a nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 15:

The Nagano modification of Claim 10 teaches said rotary displacement pump is a screw pump (see Figure 1 and abstract of Nagano), wherein said rotating member is a screw (screw rotors 12, 13a, 13b of Nagano), a circumferential surface of which being in sliding contact with an internal surface of said pump enclosure (as seen in Figure 1 of Nagano). 

With regards to Claim 16:

The Nagano modification of Claim 10 teaches treating comprises treating at least a least a part of said circumferential surface to achieve a surface region composed with a nitrided or nitrocarburized steel intercalated with a solid lubricant (see Figure 1 and English translation of Nagano, in which the entire outer surface of the screw rotors is nitrided – as such, upon modification with Berg, the entire nitrided surface is coated with the solid lubricant as described in the rejection of Claim 1).


Claims 1 – 3, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maucher et al. (hereafter “Maucher” – DE 102015101490) in view of Berg (WO 2017/078592).

With regards to Claim 1:

Maucher discloses a rotary positive displacement pump (Figure 4), comprising: a pump enclosure (20), having an inlet (suction port 3) and an outlet (discharge port 4); and at least one rotating member (rotor 10); said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet (see English translation: oil); whereby said rotary positive displacement pump has internal sliding surfaces (surfaces 14, 24 and surface of vane 11) that during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces (see English translation), wherein at least a part of said internal sliding surfaces has a surface region composed by a nitrided or nitrocarburized steel (see English translation: “Tribologically stressed surfaces of the sintered components are subjected to a heat treatment such as steaming, case hardening or nitriding in order to obtain the wear resistance required for pump operation”).

Maucher does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102, Figure 6) with a nitrided layer (110, Figure 6). Berg goes on to teach the nitrided steel covered with a surface layer of solid lubricant (120, Figure 6), which is bonded directly to the nitrided layer and acts to lower the coefficient of friction, especially at higher speeds, compared to conventional nitrided layers (see Figure  nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 2:

The Maucher modification of Claim 1 teaches said rotary positive displacement pump is a rotary vane pump (see Figure 4 of Maucher), wherein said rotary vane pump comprises at least one vane (vane 11, Figure 4 of Maucher) arranged to enable sliding against said rotating member (via sliding surface 14, Figure 4 of Maucher) and an internal surface of said pump enclosure (sliding surface 24, Figure 4 of Maucher). 

With regards to Claim 3:

The Maucher modification of Claim 1 teaches said vane presents said internal sliding surface having a surface region with a nitrided or nitrocarburized steel intercalated with a solid lubricant (as per modification with Berg, the already nitrided sliding surfaces of Maucher are further treated to achieve a solid lubricant cover layer). 

With regards to Claim 10:

Maucher discloses a method for manufacturing a rotary positive displacement pump (Figure 4), comprising the steps of: providing parts (vane 11, rotor 10, housing 20) having internal sliding surfaces (surfaces 14, 24, and surface of vane); mounting at least one rotating member (rotor 10) in a pump enclosure (housing 20), said pump enclosure having an inlet (suction port 3) and an outlet (discharge port 4), wherein said rotating member being arranged for, when being rotated, causing a transfer of a liquid from said inlet to said outlet (see English translation: oil); and wherein said parts having said internal sliding surfaces are arranged to during operation being exposed to said liquid and being exposed to a sliding contact relative to other internal sliding surfaces of said rotary positive displacement pump (see English translation); and treating at least a part of said internal sliding surfaces to achieve a surface region composed by a nitrided or nitrocarburized steel (see English translation: “Tribologically stressed surfaces of the sintered components are subjected to a heat treatment such as steaming, 

Maucher does not explicitly teach that the nitrided or nitrocarburized steel is intercalated with a solid lubricant. Berg teaches metals composed of steel (102, Figure 6) with a nitrided layer (110, Figure 6). Berg goes on to teach the nitrided steel covered with a surface layer of solid lubricant (120, Figure 6), which is bonded directly to the nitrided layer and acts to lower the coefficient of friction, especially at higher speeds, compared to conventional nitrided layers (see Figure 5 and Page 9, Lines 2 – 10), thereby improving tribological properties (i.e. wear, see Page 4, Lines 1 – 2). Berg goes on to state that possible application of such a nitrided steel with solid lubricant layer includes “gears, crankshafts, camshafts, racks, pinions, axles, races, drive shafts, center pins and cylinder blocks for hydraulic motors, vanes for pumps, piston skirts, chain components, slideways, cam followers, valve parts, extruder screws…” (Page 21, Lines 13 – 17). Given the teachings of Berg, and that the pump of Maucher falls into the known applications as described by Berg, it would have been obvious to one of ordinary skill in the art to modify the sliding surfaces of Maucher by making them a nitrided or nitrocarburized steel with a solid lubricant cover layer in order to improve tribological properties of the surfaces, thus extending the life of the surface.

With regards to Claim 13:

The Maucher modification of Claim 10 teaches said step of mounting comprises arranging at least one vane (vane 11, Figure 4 of Maucher) enabling sliding against said rotating member (at sliding surface 14, Figure 4 of Maucher) and an internal surface (sliding surface 24, Figure 4 of Maucher) of said pump enclosure. 

With regards to Claim 14:

The Maucher modification of Claim 10 teaches said step of treating comprises treating of at least a part of said vane to achieve a surface region composed with a nitrided or nitrocarburized steel intercalated with a solid lubricant (as per modification with Berg, the already nitrided sliding surfaces of Maucher are further treated to achieve a solid lubricant cover layer). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, January 7, 2022